                 Case 1:19-cv-11479-PKC Document 76
                                                 73 Filed 06/09/21
                                                          05/24/21 Page 1 of 12
Generously construed as a motion under Rule 60(b)(2) & (6), Fed.R.Civ.P., Non-party Baer's
"Motion for Reconsideration" is DENIED. The Secretary's Findings" do not in any way alter
the bases for the Court's September 1, 2020 Opinion and Order finding Mr. Baer to be in civil
contempt (Doc. 51).            UNITED STATES DISTRICT COURT
SO ORDERED.                  SOUTHERN DISTRICT OF NEW YORK


        ABSOLUTE NEVADA, LLC                              Case No. 19-cv-11479 (PKC)
                Plaintiff,                                                                             6/9/2021
                                                          MOTION FOR RECONSIDERATION
        vs.

        GRAND MAJESTIC
        RIVERBOAT COMPANY, LLC
                Defendant

               NOW INTO COURT COMES Capt. Joseph Baer, in Pro Se and Non-Party to the case,

        and respectfully moves this HonorableCourt to Reconsider its decision issued on 01SEP2020 and

        offers the following new evidence in support of his motion.

               New evidence and findings by the US Secretary of Labor has recently come to be, now

        available and clearly supports Capt. Baer’s continuous assertions that he was working separately

        and independently of Grand Majestic. The new evidence and rulings also clears Capt. Baer of

        any contempt. Capt. Baer has always maintained that his services were separate and done

        personally and as a contractor and meeting the definition of a seaman that would be covered

        under the Seaman’s Wage Act (46 U.S.C. Section 10313) and as defined under the Seaman’s

        Protection Act (49 U.S.C. Section 2114).

                                            RECONSIDERATION

               In the Court’s December 18th 2020 ruling the Court specified the parameters to which it

        would take for reconsideration. To quote this Court, “The standard for granting a motion for

        reconsideration is “strict, and reconsideration will generally be denied unless the moving

        party can point to controlling decisions or data that the court overlooked—matters, in other

        words, that might reasonably be expected to alter the conclusion reached by the court.”



                                                                              Mailed 6/9/2021
        Case 1:19-cv-11479-PKC Document 76
                                        73 Filed 06/09/21
                                                 05/24/21 Page 2 of 12




Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Accordingly, a motion for

reconsideration “may be granted based upon ‘an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” Cunningham, 2020 WL 1165778, at *1 (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).”

       With the findings made by the Secretary of Labor just being made, now, by the courts

own words, Capt. Baer can “point to controlling decisions or data that the court overlooked—

matters, in other words, that might reasonably be expected to alter the conclusion reached by

the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)” and “an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice. ‘an intervening change of controlling law, the availability

of new evidence,” and “the need to correct a clear error or prevent manifest injustice.”. Again

these are the Court’s own words.



                                       BACKGROUND

       An Order to Show Cause hearing was filed by Absolute Nevada in response to Capt.

Baer’s Seaman’s lien, that pre-dates the Stipulations between Absolute Nevada and Grand

Majestic, and a hearing was held in August of 2020. Capt. Baer was found in Contempt

based on his lack of attendance and by default. Capt. Baer was not in attendance due to lack

of proper personal service and lack of personal jurisdiction and being outside the 100 mile

limit as required by Fed. Rule of Civil Procedure Rule 45 Section 1(a) and Section 1(b).

Capt. Baer was onboard ship in the Mississippi River System during the attempts for

service. Service was never proper and Capt. Baer was never served. These issues and
         Case 1:19-cv-11479-PKC Document 76
                                         73 Filed 06/09/21
                                                  05/24/21 Page 3 of 12




others are currently before the 2 nd Circuit Court of Appeals. Capt. Baer has always

maintained he is not in contempt of court in relation to the Stipulations between Absolute

Nevada and Grand Majestic. The findings of the Secretary of Labor clarifies his status as a

seaman onboard the MV Americana and Absolute Nevada, LLC was an employer, prov ing

he is not in contempt.


       The Court entered decision of September 1st 2020 was based on evidence submitted by

Absolute Nevada. Absolute Nevada’s Counsel, James Kleiner, knowingly and intentionally

submitted false information to this Court misrepresenting Capt. Baer’s legal status aboard the

MV Americana. Mr. Kleiner knowingly and intentionally submitted Affidavits that were false.

Grand Majestic Riverboat Company’s corporate structure at the time of the transaction between

Grand Majestic and Absolute Nevada was clear.

                                   Seaman’s Protection Act


       Capt. Baer lodged a Seaman’s Protection Act claim (49 U.S.C. Section 2114) as required

to the Secretary of Labor through OSHA. Capt. Baer lodged his complaint based on the

continuous harassment and continued retaliation by Absolute Nevada. Capt. Baer just recently

received a letter of the Secretary of Labor’s findings (Exhibit “A”). Though ultimately the

Secretary of Labor found Capt. Baer’s claim is past the 180 day deadline (to which Capt. Baer is

appealing the 180 day ruling due to continuous harassment and retaliation to the Administrative

Law Judge). The Secretary of Labor found (Exhibit “A”)….

           1) “Absolute Nevada LLC, is a person within the meaning of 1 U.S.C. Section 1, and

               46 U.S.C. Section 2114. Respondent, a Nevada corporation, is a commercial

               vessel owner within the meaning of 46 U.S.C. Section 12103.”
         Case 1:19-cv-11479-PKC Document 76
                                         73 Filed 06/09/21
                                                  05/24/21 Page 4 of 12




           2) Capt. Baer “was employed by Respondent as a contractor and is an employee

               within the meaning of 49 U.S.C. Section 2114.”

           3) “Complainant and Respondent are, therefore, covered by the Act.”

       The Secretary of Labor’s findings support Capt. Baer’s continued assertion of his

position with Absolute Nevada and clearly supports his claim as separate, as a contract

employee, personal, and is not subject to the Stipulations (Exhibit “B”) between Absolute

Nevada and Grand Majestic. The Stipulations (Exhibit “B”) only apply to Grand Majestic

and Absolute Nevada. Capt. Baer is NOT a personal signatory to the Stipulations and has

always maintained the monies owed are separate to the charter agreement between Absolute

Nevada and Grand Majestic.


       The Stipulations clearly named to Absolute Nevada, LLC and Grand Majestic

Riverboat Company, LLC. Capt. Baer’s NOT named anywhere in the Stipulation and his

signature appears NOWHERE in the Stipulations and Capt. Baer is not a signatory. Capt.

Baer has always maintained he is not in contempt of the Stipulations and is supported by the

findings of the Secretary of Labor. The Secretary of Labor findings continue to support his

status as a seaman onboard the MV Americana. These findings also show Absolute Nevada,

LLC was an employer, and Capt Baer was a contract employee.           His work was, to quote the

Secretary of Labor, “as a contractor and is an employee”. The Secretary of Labor’s findings

support Capt. Baer’s position his work was outside the scope of the Charter Agreement, outside

the scope of the Stipulations, not bound to the Stipulations, personal and he is protected by the

Seaman’s Protection Act (49 U.S.C. Section 2114), thus NOT in Civil Contempt.

       The Secretary of Labor’s findings also supports that Absolute Nevada had no grounds for

bringing their case in this Court nor did Absolute Nevada have grounds for demanding
         Case 1:19-cv-11479-PKC Document 76
                                         73 Filed 06/09/21
                                                  05/24/21 Page 5 of 12




arbitration on Grand Majestic either, since they demanded arbitration based on actions by Capt.

Baer that are protected by the Seaman’s Protection Act, 49 U.S.C. Section 2114. In the interest

of justice it is suggested this Court should, on it’s own motion, review this case and dismiss this

case in it’s entirety for lack of merit. Absolute Nevada complained that Capt. Baer was

interfering in their business. This is simply not so. Capt. Baer was doing his duty as a Merchant

Marine officer and former Petty Officer of the US Coast Guard protecting lives from an unsafe,

possible life threatening, unseaworthy condition. How can anyone fault me for doing my duty,

protecting public safety and reporting the unseaworthy unsafe conditions to the US Coast Guard

and the other concerned government entities and the US Navy through their agent for the ship,

Lockheed Martin, per 46 U.S.C. § 10908 (Penalty for Sending Unseaworthy Vessel to Sea). As

the Secretary of Labor’s findings supports the interference Absolute Nevada was actually

complaining about are actions that Capt. Baer made a Merchant Mariner and his actions are

protected by the Seaman’s Protection Act, 49 U.S.C. Section 2114.

       IN CONCLUSION, Capt. Baer is not in contempt, his lien is valid and the Court has

good cause to vacate its order, Capt. Baer is NOT a personal signatory to the Stipulation of

January 2020 nor subject to the Stipulations, and his actions are protected by the Seaman’s

Protection Act. With these Secretary of Labor’s findings show that Capt. Baer’s being “a

contractor and is an employee within the meaning of 49 U.S.C. Section 2114.”, he is protected

by the Seaman’s Protection Act (49 U.S.C. Section 2114) and is NOT in Civil Contempt, this

court must reverse its September 1 st 2020 ruling.

       THEREFORE, Capt. Baer prays that this honorable Court Reconsider its order,

decision, and order of 01SEP2020 find that Capt. Baer is not in contempt Dismiss this action

against Capt. Baer.
        Case 1:19-cv-11479-PKC Document 76
                                        73 Filed 06/09/21
                                                 05/24/21 Page 6 of 12




Respectfully Submitted,




_____________________
Capt. Joseph L. Baer
633 Brandtly Ridge
Covington, Kentucky 41015
504-460-2057 (Mobile)




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served by electronic mail

and/or by placinga copy of the same by US Mail prepaid postage 23rd of May 2021




________________
Capt. Joseph Baer


James D. Kleiner
HILL, BETTS & NASH LLP                              Fax: 212-466-0514
14 Wall Street                                      awernicke@hillbetts.com
New York, New York 10005
Direct Dial: (212) 589-7517                         James E. Forde, Esq.
Mobile: (914) 572-7788                              Hill Rivkins LLP
Fax: (212) 466-0514                                 45 Broadway, Ste 1500
jkleiner@hillbetts.com                              New York, NY 10006
                                                     jforde@hillrivkins.com
Adam M. Wernicke, Esq.
Hill, Betts, & Nash LLP.
14 Wall Street, Suite 5H
New York, NY 10005
Phone: 212-589-7522
         Case 1:19-cv-11479-PKC Document 76
                                         73 Filed 06/09/21
                                                  05/24/21 Page 7 of 12

                                        Occupational Safety and Health Administration
                                        Atlanta Regional Office
                                        Sam Nunn Atlanta Federal Center
                                        61 Forsyth Street, SW, Room 6T50
                                        Atlanta, Georgia 30303


May 17, 2021

Via Email To: Steamboatpilot1975@gmail.com

Joseph L. Baer
633 Brandtly Ridge Drive
Covington, KY 41015

RE: Absolute Nevada LLC / Baer / Case no. 4-1510-21-042

Dear Captain Baer:

This is to advise you that we have completed our investigation of the above-referenced complaint
filed by you, Joseph L. Baer (Complainant) against Absolute Nevada, LLC, (Respondent) on
May 6, 2021 under the Seaman’s Protection Act, 49 U.S.C. Section 2114 (SPA) as amended by
Section 611 of the Coast Guard Authorization Act of 2010, P.L. 111-281. In brief, Complainant
alleged that Respondent retaliated against him by litigation and a request to proceed with the
matter to arbitration on or about April 30, 2021 in reprisal for reporting an unseaworthy vessel to
Respondent and to the U. S. Coast Guard.

Following an investigation by a duly authorized investigator, the Secretary of Labor,
acting through his agent, the Regional Administrator for the Occupational Safety and
Health Administration (OSHA), Region IV, and issues the following findings:

Secretary’s Findings

Respondent, Absolute Nevada LLC, is a person within the meaning of 1 U.S.C. Section 1, and 46
U.S.C. Section 2114. Respondent, a Nevada corporation, is a commercial vessel owner within
the meaning of 46 U.S.C. Section 12103.

Complainant was employed by Respondent as a contractor and is an employee within the
meaning of 49 U.S.C. Section 2114. Complainant and Respondent are, therefore, covered by the
Act.

On May 6, 2021, Complainant filed a complaint with the Secretary of Labor alleging that
Respondent retaliated against him in violation of SPA when Respondent pursued litigation
against Complainant and sought to take the matter to arbitration on or about April 30, 2021. On
May 6, 2021, Complainant filed a complaint with the Secretary of Labor alleging that
Respondent retaliated against him in violation of SPA. During review of the complaint and
documentation provided by Complainant, it was determined the original litigation was
filed on or before December 5, 2019. On September 1, 2020, CP was found in contempt of
court. According to Complainant, the matter is currently on appeal. Complainant is
alleging the litigation is a continuing adverse action. As this complaint was not filed within
180 days of the original adverse action, it is deemed not timely. No grounds exist for equitable
tolling.
                                                                                             Exhibit A
        Case 1:19-cv-11479-PKC Document 76
                                        73 Filed 06/09/21
                                                 05/24/21 Page 8 of 12




Consequently, this complaint is dismissed.

Respondent and Complainant have 30 days from the receipt of these Findings to file objections,
and to request a hearing before an Administrative Law Judge (ALJ). If no objections are filed,
these Findings will become final and not subject to court review.

Objections must be filed in writing with the Office of Administrative Law Judges:

       Primary method – via email to: OALJ-Filings@dol.gov

       Secondary method (if unable to file via email) – via hard copy submission to:

              Chief Administrative Law Judge - Office of Administrative Law Judges
              U.S. Department of Labor
              800 K Street NW, Suite 400 North
              Washington, D.C. 20001-8002
              (202) 693-7300, Fax (202) 693-7365


With copies to:


              Absolute Nevada LLC
              1063 Bulkhead Road
              Green Cove Springs, FL 32043


              Kurt A. Petermeyer
              Regional Administrator
              U. S. Department of Labor/OSHA
              61 Forsyth Street, SW, Room 6T50
              Atlanta, Georgia 30303


In addition, please be advised that the U.S. Department of Labor generally does not represent any
party in the hearing; rather, each party presents his or her own case. The hearing is an
adversarial proceeding before an ALJ, in which the parties are allowed an opportunity to present
their evidence de novo for the record. The ALJ who conducts the hearing will issue a decision
based on the evidence, arguments, and testimony presented by the parties. Review of the ALJ's
decision may be sought from the Administrative Review Board, to which the Secretary of Labor
has delegated responsibility for issuing final agency decisions under SPA. A copy of this letter
has been sent to the Chief Administrative Law Judge along with a copy of your complaint. The
rules and procedures for the handling of SPA cases can be found in Title 29, Code of Federal
Regulations Part 1980, and may be obtained at www.osha.gov.


                                                                                          Exhibit A
        Case 1:19-cv-11479-PKC Document 76
                                        73 Filed 06/09/21
                                                 05/24/21 Page 9 of 12




Sincerely,



Matthew E. Robinson
Regional Supervisory Investigator


cc:    Absolute Nevada, LLC
       Chief Administrative Law Judge, USDOL
       United States Coast Guard – Office of Commercial Vessel Compliance Division




                                                                       Exhibit A
Case
 Case1:19-cv-11479-PKC
Case  1:19-cv-11479-PKC Document
     1:19-cv-11479-PKC   Document76
                        Document 73
                                  19 Filed
                                 18-1 Filed 05/24/21
                                            06/09/21
                                        Filed01/06/20
                                              01/06/20Page
                                                       Page10
                                                        Page11ofof3
                                                                  12
                                                                   3




                                                                  Exhibit B
Case
 Case1:19-cv-11479-PKC
Case  1:19-cv-11479-PKC Document
     1:19-cv-11479-PKC   Document76
                        Document 73
                                  19 Filed
                                 18-1 Filed 05/24/21
                                            06/09/21
                                        Filed01/06/20
                                              01/06/20Page
                                                       Page11
                                                        Page22ofof3
                                                                  12
                                                                   3




                                                                       Exhibit B
Case
 Case1:19-cv-11479-PKC
Case  1:19-cv-11479-PKC Document
     1:19-cv-11479-PKC   Document76
                        Document 73
                                  19 Filed
                                 18-1 Filed 05/24/21
                                            06/09/21
                                        Filed01/06/20
                                              01/06/20Page
                                                       Page12
                                                        Page33ofof3
                                                                  12
                                                                   3




           The Clerk shall terminate the motion and administratively close the action.




                                                                 Exhibit B
